DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8, 13-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-12, 15, 17-20 of U.S. Patent No. 10445733.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than the patented claims.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 6 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 14.  Claim 6 recites the limitations of:
A method comprising: 
transmitting, to a transaction card, activation instructions to activate collection of motion pattern data, wherein the transaction card collects motion pattern data in a second power state subsequent to the activation, the second power state being a higher power state than a first power state in which the transaction card operated prior to the activation; 
receiving, from the transaction card, an indication based on a comparison, by the transaction card, of a motion pattern executed by a user with stored motion pattern data, wherein the executed motion pattern is detected by the transaction card while the transaction card is operating in the second power state; and 
providing, based on the indication, instructions to a service provider system to complete a transaction.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a commercial interaction (e.g. providing instructions to complete a transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: transaction card, computer system, processors, service provider system (Claim 1);  transaction card, service provider system (Claim 6); computer media, processors, transaction card, service provider system (Claim 14).  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Transmitting, receiving, and providing are also insignificant extra solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 6, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting (providing) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 6, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-5, 7-13, and 15-20 further define the abstract idea that is present in their respective independent claims 1, 6, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The claims just further limit the insignificant steps of transmitting, receiving and providing, or add more insignificant steps (claims 4, 9 and 17 transmitting). The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5, 7-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 has “receiving, from the transaction card, an indication…” and “providing, based on the indication, instructions…” where it is indefinite as to who or what is receiving the indication and who or what is providing based on the indication.  Claims 1 and 14 have a similar problem.
Claims 2-5, 7-13, and 15-20 are further rejected as they depend from their respective independent claim.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2017/0061404 to Tunnell et al. in view of Pub. No. US 2014/0300540 to Beadle et al.
Regarding claims 1, 6, and 14
(claim 6) A method comprising: 
transmitting, to a transaction card, activation instructions to activate collection of motion pattern data, wherein the transaction card collects motion pattern data in a second power state subsequent to the activation, the second power state being a higher power state than a first power state in which the transaction card operated prior to the activation; 

Tunnell et al. teaches:
Smart card for payment (transaction card) that interacts (therefore transmitting and receiving) with smart phone…
“SMART CARD INTRODUCTION: In one embodiment, a device may take the form of a smart card 13 as shown in FIG. 7. The card 13 may support standards for identification cards, or support standards for payment cards, rewards, loyalty, insurance and the like, or in some embodiments, support beacons, communications, room keys, and/or combinations of each. Similar to FIG. 1, FIG. 7 illustrates how a smart card 13, may interact with personalized services 50 on other devices 10, in this case a smart phone 11 and a point-of-sale (PoS) 12 terminal, as non-limiting examples. A smart card may be the same shape and size of a payment card, but with electronics inside.” [0097]

In a low (first) power state…
“MULTI-EMV—TOUCH: In the embodiment that includes a motion detection method to wake-up the circuit, the circuit that may be set to send a beacon or communication signal, or may also set a processor or equivalent controller in a low power state that waits for another trigger. In some embodiments, that trigger may include but not be limited to one or more touch sensors. Under one embodiment, EMV contacts may be repurposed to act as touch sensors as well.” [0134]

And triggers (transmitting activation instructions) based on motion…
“TRIGGERS THAT MAY BEGIN PROVISION OF PERSONAL SERVICES: Personalized services may be activated based on a various triggers, including but not limited to a user's activity, a timer, a specific time, or a time interval, a response to a query, a transaction, motion detected or specific motion detected such as walking, running, standing, driving, or sleeping. In this way, power is conserved through activating of personalized services only when a user is active.” [0059]

States of device based on power consumption…
“MOTION STATES TO REDUCE POWER CONSUMPTION: A variety of intervals for transmission and/or receiving may also be configured to further reduce power. Beacons and/or communications may be configured to transmit or receive based on a duty cycle or interval. These intervals may be changed based upon the state of motion or user-defined states or times. “States” may be derived by user interaction or in some embodiments, movement. Those familiar with the art recognize that a multi-state machine may be used to manage the states of a device such that functions and features may be controlled by the current state of the device. Thus, transmission, reception, intervals or duty cycles and the like may be dynamically changed based on the state of motion detected.” [0067]

receiving, from the transaction card, an indication based on a comparison, by the transaction card, of a motion pattern executed by a user with stored motion pattern data, wherein the executed motion pattern is detected by the transaction card while the transaction card is operating in the second power state; and 

Holding card in different directions (motion) provides pattern to authenticate a card…
“Another method to authenticate relates to card position detection while authenticating. This detection can be performed by an accelerometer or equivalent. For a non-limiting example, the pattern of how a user device is held could be recognized such as holding the card horizontally, then vertically, then horizontally, then along the “Z” axis (out of the plane). The algorithm may be enhanced by the amount of time the user's finger is held in each position.” [0118]

Collect (receiving) from smart (transaction) card movements by a user…
“PERSONALIZED MOTION SERVICES: Another example of a personalized service includes data collection of movements by a user. A smart card, for example, with an accelerometer or other motion sensor embedded could collect movements of a user. In this embodiment, the device (smart card in this example), could be used as a step counter, pedometer or mileage tracker. Another service that may leverage motion detection include fall detection, where the identity of an individual is sent via communications methods previously described to alert authorities that a fall has taken place.” [0153]

Where data is stored on various devices…
“CONSUMER BIG DATA—DATA ANALYTICS AND MERGING PREFERENCES FROM ONLINE AND OFF-LINE BEHAVIORS: Under this invention, information collected during any of these user activities may be stored on a first device. The information collected may be analyzed on the first device or in some embodiments, downloaded to a second or third device and analyzed there. Those well-versed in the art will recognize that data analytics of consumer data consists of determining features, trends, characteristics, likes and dislikes, and other information collected about consumers or people or user behavior. In the context of this invention, this information may be analyzed to derive preferences, or in some embodiments, merged with other data. Likewise, preferences from offline, online, or combinations may be may be modified, merged, added, deleted or administered with preference from online services.” [0084]

	See Comparison and Store below.

providing, based on the indication, instructions to a service provider system to complete a transaction.

Transferred (providing), based on wake-up (indication) to services with server (service provider system) to complete transaction…
“As transactions are completed, a user device may periodically wake-up a mobile app on the user's phone, which then establishes a communication connection and receives transaction information from the device. As communications are established between a device and other devices or services, one or more transactions saved on the device may be transferred to an application, server, cloud or other entity that may have more memory, bandwidth, sustainable power, processing power or the like, and deleted from the user device which may have limited memory as a wearable or other device. Reward points and/or currencies such as crypto-currencies may also be synchronized between the user device and other devices, applications, servers or cloud.” [0175]

Comparison and Store
Tunnell et al. teaches motion patterns.  They do not teach comparison and stored pattern.

Beadle et al. also in the business of motion patterns teaches:
Smart phone as a communication hub…
“In another embodiment the communication hub 202 is mobile and enclosed in a smaller form factor. This could be a smart phone, an external device attached to a smartphone, a small self contained portable device or other portable device.” [0023]

Credit card with match for predefined action (pattern)…
“In one embodiment, a payment system includes the device 100 located in a credit card form factor with two user pushable buttons 106 on the card and an audio actuator (buzzer) 110. The first time a user goes to a retailer, she takes out the card. For the local gas station, she pushes the "Connect Pay" button 106. The cashier also pushes his Connect Pay button and completes the first time authorization. From then on, the user can use a tap-tap or other gesture on her wallet (still in her pocket or hand bag) to pay for transactions. Through-the-wallet tapping works by using an accelerometer 104 in the card stored in the wallet to detect the accelerations associated with the displacement of the wallet when tapped. The dynamic time warping algorithm is then used to match the accelerometer 104 output against a series of templates associated with different gestures (e.g. tap tap-tap, TAP-tap, tap-tap-tap, tap-tap . . . tap, etc.) when a match is found a predefined (application dependent) action takes place.” [0048]

Device (credit card) and correlation to recognize gesture based on templates (stored data)…
“In various embodiments, communication between the user device and communication hub is initiated upon user input of a gesture. In various embodiments, and referring to FIG. 7, recognizing a gesture begins with sampling 702 the parameter that the sensor measures at intervals higher than the Nyquist rate of the gesture to be captured. Device 100 then uses a dynamic time warping algorithm (DTW) to correlate 704 the samples with templates for each gesture to be recognized and determine a correlation coefficient and error value. If 706 the correlation coefficient exceeds a pre-determined threshold and the error value is below a pre-determined threshold, then the gesture is classed 708 as recognized. If 706 none of the classification tests are satisfied then further samples are taken 710 from the sensor and the process repeated until a gesture is matched.” [0035]

Where wake-on-change function is used to wake up microprocessor…
“In a microprocessor implementation, in one embodiment a wake-on-change function is used to wake up the microprocessor 102 when the sensor value exceeds a predefined value, allowing power to be conserved.” [0036]

For gestures…
“The device 100 may detect a range of different gestures for different actions, e.g., tap-tap for retail shopping transactions, a wave to auto-fill web forms, a key-unlock gesture to approve online payments or get access to secure accounts. In each case it is advantage of this invention is that a gesture can be defined which relates to the action be actuated and hence is intuitive for the user, reducing user resistance and providing them with an increased sense of security.” [0037]
Transmitting information (indication) to make a payment…
“Once a gesture has been recognized the device 100 executes its stored program logic to respond to the gesture. Operations in response to a recognized gesture may include one or more of making a noise; flashing a light or using other actuators built into the device; transmitting information through a wireless link built into the device to a person or another computer system to effect a change in the environment, for example open a door, make a payment, or to control the actuators on the device, for example flash a light, make a noise or vibrate.” [0039]

Example of storing templates of gestures…
“The method of claim 1, wherein determining whether the tracked movements include the authorization gesture comprises: storing a plurality of templates, each of the plurality of templates associated with a different gesture and indicating movements of the mobile device corresponding to the associated gesture, an authorization template associated with the authorization gesture included in the plurality of templates; calculating, for each of the plurality of templates, a correlation coefficient based on correlation of the tracked movements to the template; calculating, for each of the plurality of templates, an error value based on correlation of the tracked movements to the template; responsive to the correlation coefficient calculated for the authorization template being above a correlation threshold and the error value calculated for the authorization template being below an error threshold, determining that the tracked movements include the authorization gesture.” (Claim 2)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Tunnell et al. the ability to indicate and store as taught by Beadle et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Beadle et al. and the security benefits of correlation of gestures and storing gestures on a device when using a card.

Regarding claims 2, 7,  and 15
(claim 7) The method of claim 6, wherein the indication corresponds to a determination that the executed motion pattern matches the stored motion pattern data.

The combined references teach indication with correlation (match) and stored pattern.

Regarding claims 3, 8, and 16
(claim 8) The method of claim 6, wherein the activation causes a motion detection device of the transaction card to switch from operating in the first power state to operating in the second power state.

Tunnell et al. teaches:
States of device based on power consumption…
“MOTION STATES TO REDUCE POWER CONSUMPTION: A variety of intervals for transmission and/or receiving may also be configured to further reduce power. Beacons and/or communications may be configured to transmit or receive based on a duty cycle or interval. These intervals may be changed based upon the state of motion or user-defined states or times. “States” may be derived by user interaction or in some embodiments, movement. Those familiar with the art recognize that a multi-state machine may be used to manage the states of a device such that functions and features may be controlled by the current state of the device. Thus, transmission, reception, intervals or duty cycles and the like may be dynamically changed based on the state of motion detected.” [0067]

Regarding claims 4, 9, and 17
(claim 9) The method of claim 6, further comprising: 
transmitting, to the transaction card, deactivation instructions to deactivate collection of motion pattern data, wherein the transaction card returns from operating in the second power state to operating in the first power state.

Tunnell et al. teaches:
Example of power is conserved (first power state) based on timer (instructions to deactivate)…
“TRIGGERS THAT MAY BEGIN PROVISION OF PERSONAL SERVICES: Personalized services may be activated based on a various triggers, including but not limited to a user's activity, a timer, a specific time, or a time interval, a response to a query, a transaction, motion detected or specific motion detected such as walking, running, standing, driving, or sleeping. In this way, power is conserved through activating of personalized services only when a user is active.” [0059]  Inherent with conserve power is deactivate the card.

Another example of receiving configured to reduce power…
“MOTION STATES TO REDUCE POWER CONSUMPTION: A variety of intervals for transmission and/or receiving may also be configured to further reduce power. Beacons and/or communications may be configured to transmit or receive based on a duty cycle or interval. These intervals may be changed based upon the state of motion or user-defined states or times. “States” may be derived by user interaction or in some embodiments, movement. Those familiar with the art recognize that a multi-state machine may be used to manage the states of a device such that functions and features may be controlled by the current state of the device. Thus, transmission, reception, intervals or duty cycles and the like may be dynamically changed based on the state of motion detected.” [0067]

Regarding claims 10 and 18
(claim 10) The method of claim 9, wherein the deactivation causes a motion detection device of the transaction card to switch from operating in the second power state to operate in the first power State.

Tunnell et al. teaches:
Power off or low-power states…
“DEVICE LOW POWER STATES AND WAKE-UP SERVICES: In one embodiment, the electronics devices are held in an ultra low-power state including but not limited to powered-off or an ultra low-power state. One or more circuits may be awakened by a variety of methods including but not limited to motion, movement (via accelerometer, gyro, magnetometer, piezo device or equivalent movement sensing component), timer, wake-on-sense (a method that detects 13.56 MHz from Near Field Communication transmission), or via a clever sensing method that utilizes no additional power by sensing a human touch as an interrupt, collectively called “wake-up methods” hereafter.” [0064]

Regarding claims 5, 11, and 19
(claim 11) The method of claim 6, further comprising: causing, based on the activation, presentation of a prompt instructing the user to execute a motion pattern with the transaction card.

Tunnell et al. teaches:
Prompted user to input gesture…
“SECURITY: In another embodiment, the user may be prompted to perform an additional authentication, such as but not limited to type in a PIN (Personal Identification Number), Tap Code (tap areas on a device), Tap Code/Position combination (where the tap code is entered for as the device is held in one or more positions for form a “position PIN”), password, gesture, biometrics and the like, or combinations of each or additional authentication steps such as but not limited to answering personal questions. Under this embodiment, the device could notify the user via some sound, words, vibration, buzzer, display, or in other embodiments, by sending a notification to another device, such as a phone, watch, band, and/or jewelry to notify the user that additional information and/or authentication is required. See examples set forth in FIG. 27 (position in conjunction with tapping a card sensor) and FIG. 28 (drawing a gesture on a display of a smart phone while the smart phone is placed in different positions).” [0192]

Regarding claim 12
The method of claim 6, wherein the stored motion pattern data is configured by the user.

The combined references teach stored motion pattern.

Tunnell et al. teaches:
“SMART CARD TOUCH PADS: Touch pads may be used for to authenticate a user noting the manner and direction of tapping and swiping over touch sensors. See commonly-owed patent application entitled Methods and Systems Related to Multi-Factor Multi-Dimensional Hidden Security PINS, filed on Jul. 30, 2015 and assigned application No. 62/198,817, which is incorporated herein in its entirety.” [0116]

“Training could be performed on the user device, or securely communicated to another device to perform the training. For a non-limiting example, a user may configure his or her PIN by any combination of tapping a smart card by tapping short twice, long once, and swiping three times left and 3 times down, as a non-limiting example.” [0117]

Regarding claims 13 and 20
(claim 13) The method of claim 6, wherein the stored motion pattern data represents a shape, a series of taps on one or more edges of the transaction card, or a signature.

The combined references teach stored motion pattern.

Tunnell et al. teaches:
Example of pattern and taps, etc…
“POSITION PIN: To add more security, the position of the card may be selected as a user taps or swipes as previously discussed. Under this method, a user may move the card in a certain pattern. As a user moves the card, the direction, speed, and duration of the movement of the card is characterized so that if it repeated, it is recognized.” [0119]


“CONSUMER BIG DATA—DATA ANALYTICS AND MERGING PREFERENCES FROM ONLINE AND OFF-LINE BEHAVIORS: Under this invention, information collected during any of these user activities may be stored on a first device. The information collected may be analyzed on the first device or in some embodiments, downloaded to a second or third device and analyzed there. Those well-versed in the art will recognize that data analytics of consumer data consists of determining features, trends, characteristics, likes and dislikes, and other information collected about consumers or people or user behavior. In the context of this invention, this information may be analyzed to derive preferences, or in some embodiments, merged with other data. Likewise, preferences from offline, online, or combinations may be may be modified, merged, added, deleted or administered with preference from online services.” [0084]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least using gestures:
US-20150112603-A1; US-20170323166-A1; US-20140263627-A1; US-20170091763-A1; US-20180012227-A1 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693